By the Court,

This is an appeal from a judg-ment rendered,-in this cause* by the court of first district* by which an injunctions previously granted by the Judge of that district* is dissolved and made null and void.
It is stated, by the appellant, who wasplain. tiff in the court below, in-the petition* that a trial and condemnation qf his slave was had before Thomas C. Nichóls,a justice of the peace, assist» ed by three firee.holders on a charge of larceny, ac* cording to an act of the territorial legislature, com» monly called the Rlacfc Code, at the relation of the defendant, now the appellee. The 'petition further *306states that, by the sentepcé of said justice and freeholders, the plaintiff is deprived of his slave, who is confiscated to the use of the defendant ; this is . complained of as contrary to law, and the petition concludes with a prayer for an injunction and certiorari. -
The sentence of the 1 ustice and free-holders does not support the allegations in the petition; but shews that the slave was sentenced to corporal punishment, and the master adjudged to pay five . hundred dollars, without saying to whom,. or for what purpose it should be paid.
This court is clearly of opinio n, that the shape in wjiich the case now comes*before them,' constitutes it evidently a criminal proceeding1! and it has been already determined after a long and solemn argument, ante 42, Laverty vs. Duplessis, that ódr powers do not extend to the correction of errors, which may possibly happen in the courts 'oícriminal jurisdiction of the state.
•Every step taken, every proceeding in the suit, is directed against the Justice. It is not pretended that Blackman has ever had the negro in possession or exercised any act of ownership. Should he do so, h'e may be sued by the appellant* If he attempts to issue an execution on the vague judgment oí the Justice of the Peace, the plaintiff ,⅛ pray the district court,for an injunction.
*307In either of these ways,; the qasc;may cióme fairly before this pourt, as a civil suit,; but,, viewing it, as it now stands, as a proceeding entirely criminal, die court feels itself bound to dismiss the-appeal.
^ , Let the appeal be dismissed, without prejudice to either party, inanyciyil suit, which may arise out of the circumstances of the case. ,